Citation Nr: 1131643	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2007 rating decision in which the RO, inter alia, denied service connection for PTSD.  In April 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008. 

The Board notes that, in his June 2006 claim for service connection, the Veteran requested service connection for PTSD.  In the February 2007 rating decision, the RO denied service connection for PTSD.  Nevertheless, given the evidence of record (including diagnoses of depression and dysthymic disorder) the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal on the claim on appeal is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).   

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

The amendment indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).   

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).   

The Veteran has asserted that he has PTSD related to in-service stressors, including coming under rocket attack in Vietnam.  His service personnel records confirm that he served in Vietnam from September 1967 to October 1968.  

Service treatment records reflect that the Veteran was afforded a psychiatric evaluation in July 1969.  The consultation request noted that the Veteran continuously had difficulty with his superiors over minor offenses, and there was some question of hallucinations.  The diagnosis following examination was passive aggressive personality and an administrative discharge was recommended.  

The Veteran was afforded a VA examination to evaluate his claimed PTSD in August 2006.  The examiner concluded that the Veteran met the criteria for a diagnosis of early onset dysthymic disorder.  He noted that the Veteran reported being depressed essentially his entire life, starting in early childhood.  The examiner opined that, if there was documentation in the Veteran's service treatment records that he was diagnosed with depression in service, then his dysthymic disorder could be service-connected.  He added that the Veteran's "military experience could have existed as pre-existing dysthymic disorder."  

Records of VA treatment dated from November 2005 to January 2008 include findings of and treatment for PTSD and depression.  Notably, the Veteran was evaluated by a psychologist in October 2006.  She commented that the Veteran met the criteria for PTSD, with frequent distressing thoughts about Vietnam, hypervigilance, flashbacks, and increased startle response.  In January 2008, the physician who performed the August 2006 VA examination again evaluated the Veteran.  He commented that, while the Veteran's VA treatment records dated from 2006 to 2007 did include a diagnosis of PTSD by history, "at no time do they mention details regarding the veteran's specific PTSD symptoms (such as intensity, duration, triggers), or details of the specific stressors that the Veteran suffers from posttraumatic stress disorder for."  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD; rather, the most accurate diagnosis would be dysthymic disorder, early onset.  

Despite the January 2008 opinion, the examiner did not consider or address the October 2006 finding that the Veteran met the criteria for PTSD, based on specific PTSD symptoms.  Moreover, as discussed above, the claim for service connection for PTSD includes a claim for service connection for any mental disability that may reasonably be encompassed by the reported symptoms.  See Clemons, supra.  While the VA examiner diagnosed early onset dysthymic disorder, he did not provide an etiological opinion regarding this diagnosis.  

Additionally, while the Veteran was diagnosed with passive aggressive personality disorder in service, congenital or developmental abnormalities, such as personality disorders, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

The August 2006 VA examination report, which reflects that the Veteran reported being depressed essentially his entire life, raises the question of whether the in-service diagnosis of a personality disorder was, indeed, the correct diagnosis.  Further, if the in-service diagnosis of a personality disorder was correct, the VA examiner's opinion also raises the question of whether such disorder may have been aggravated during service, resulting in a current psychiatric disability.  Although the January 2008 VA examiner noted that the Veteran was diagnosed with a passive/aggressive personality in July 1969, he did not specifically address whether that diagnosis was correct and, if so, whether such disorder was aggravated during service.  

Because VA undertook to provide a VA examination to evaluate the claimed psychiatric disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds that remand to obtain a more definitive medical opinion as regards the claimed psychiatric disorder is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

The Board also notes that there are outstanding records of VA treatment that are potentially pertinent to the claim on appeal.  In this regard, in his January 2008 VA examination report, the examiner commented that he had reviewed the Veteran's mental health treatment at the Manhattan VA, where he was seen in 1996 and diagnosed with depression.  While records of treatment from the New York Harbor Healthcare System (HHS), dated from August 1996 to April 1999, have been associated with the claims file, these records do not include complaints regarding or treatment for depression.  Additionally, in correspondence to his congresswoman, dated in July 2008, the Veteran reported that he was currently being treated for PTSD as a result of his service in Vietnam.  While records of treatment from the Albany VA Medical Center (VAMC), dated from November 2005 to January 2008, have been associated with the claims file, the Veteran's statement indicates that more recent treatment records, which are potentially pertinent to the claim on appeal, are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the New York HHS (to include the Manhattan VAMC) and the Albany VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The Board further finds that additional notification action in connection with the claim on appeal is warranted.  Notice requirements under the Veterans Claims Assistance Act of 2000 (VCAA) essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In correspondence dated in July 2006, the RO provided the Veteran with notice regarding the information and evidence necessary to substantiate a claim for service connection for PTSD.  However, in light of the recharacterization of the claim on appeal, the Veteran should be furnished VCAA notice regarding the expanded claim.  Additionally, the Veteran should be advised of the revised regulatory provisions of 38 C.F.R. § 3.304(f) (as discussed above).  

Hence, the RO should, through VCAA-compliant notice, give the Veteran another opportunity to provide evidence or information in support of his claim for service connection for a psychiatric disability, to include PTSD, depression, and dysthymic disorder.  The RO's letter should explain what information and evidence is needed to substantiate the claim, as well as explain the respective responsibilities of VA and the Veteran in obtaining additional evidence.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also ensure that its letter to the Veteran advises him of the specific requirements of 38 C.F.R. § 3.304(f) (as revised) regarding claims for service connection for PTSD.

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any pertinent records of evaluation and/or treatment from the New York HHS, to include the Manhattan VAMC (dated prior to August 1996), and from the Albany VAMC (dated since January 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a VCAA-compliant letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should explain how to establish entitlement to service connection for a psychiatric disability, to include PTSD, depression, and dysthymic disorder, as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  The RO should also ensure that its letter to the Veteran advises him of the specific requirements of 38 C.F.R. § 3.304(f) (as revised) regarding claims for service connection for PTSD.

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by a psychologist or psychiatrist, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the psychologist or psychiatrist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

The examiner should clearly identify all current psychiatric disability(ies), to include PTSD, depression, and dysthymic disorder.  Then, with respect to each such diagnosed disability, the psychologist or psychiatrist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service.

Considering the reported symptoms of depression for essentially the Veteran's entire life, starting in early childhood, the examiner should opine as to whether the in-service diagnosis of a personality disorder was correct.  If the in-service diagnosis of a personality disorder is deemed correct, the examiner should indicate whether any current psychiatric disability is at least as likely as not the result of in-service aggravation of such disorder by superimposed injury or disease.

Also, in rendering each requested opinion, the examiner should consider and discuss all relevant medical evidence contained in the claims file, and should specifically consider and discuss the October 2006 VA treatment record, reflecting that a VA psychologist opined that the Veteran met the criteria for PTSD.  

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include consideration of 38 C.F.R. § 3.304(f), as revised).  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


